Case 3:20-cv-00017-MMH-JBT Document 86 Filed 09/03/21 Page 1 of 2 PageID 1129




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                           JACKSONVILLE DIVISION

MERLIN KAUFFMAN,
an individual,

         Plaintiff,

v.                                                 CASE NO. 3:20-cv-17-MMH-JBT

TRANS HIGH CORPORATION,
etc., et al.,

         Defendants.
                                       /

                                      ORDER

         THIS CAUSE is before the Court on the Appearance of Jesse A. Haskins as

Counsel for Defendants (Doc. 83), and Defendants’ Motion for Extension of Time

to Respond to Order to Show Cause (“Motion”) (Doc. 69). In addition, Defendants’

responses to numerous motions filed by Plaintiff are overdue. (See Docs. 76, 77,

81.) 1

         Now that Defendants are represented by Mr. Haskins, the Court will order

Defendants to respond to the Court’s Order to Show Cause dated June 9, 2021

(“OTSC”) (Doc. 64), Plaintiff’s Second Amended Motion to Compel and for

Sanctions for Violating Court Order (“Motion to Compel”) (Doc. 76), and Plaintiff’s




         Pursuant to Local Rule 3.01(c), the Court may consider these motions
         1

unopposed. However, the Court will not do so in light of Defendants’ counsel’s pending
motions to withdraw (Docs. 65, 85.)
Case 3:20-cv-00017-MMH-JBT Document 86 Filed 09/03/21 Page 2 of 2 PageID 1130




Motion for Default for Violating Court Orders (“Motion for Default”) (Doc. 81). 2 By

this Order, the Court is allowing Defendants the extension they requested in the

Motion.

      Accordingly, it is ORDERED:

      1.      The Motion (Doc. 69) is GRANTED.

      2.      On or before September 24, 2021, Defendants shall file their

response to the OTSC (Doc. 64), the Motion to Compel (Doc. 76), and the Motion

for Default (Doc. 81). 3

      DONE AND ORDERED in Jacksonville, Florida on September 3, 2021.




Copies to:

Counsel of Record




      2  Defendants need not respond to Plaintiff’s Second Motion for Extension of Time
of the Dispositive Motion Deadline (Doc. 77). That motion is considered unopposed.
      3 The  attorneys for Defendants who have moved to withdraw previously responded
to the OTSC (Doc. 74) and need not do so again. In light of the pending motions to
withdraw, it is contemplated that Defendants will respond to the OTSC and the above
motions through Mr. Haskins.


                                          2
